Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 6, 2022. 

Amendments
           Applicant's response and amendments, filed July 6, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2-4, 12-14, and 29-30, amended Claims 1, 10-11, 15-18, and 27-28, and added new claims, Claims 31-35.
	Claims 1, 5-11, 15-28, and 31-35 are pending and under consideration. 

Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/727,706 filed on September 6, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on February 14, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1. 	Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The order of the claims is not in accordance with MPEP §608.01(m), nor complies with 35 U.S.C. 112(d).
The claims should be arranged in order of scope so that the first claim presented is the least restrictive. Claims 16-18 have been amended to recite dependency upon later presented Claim 32. 
Applicant should correct the numbering of the claim set to comply with 35 U.S.C. 112(d) and MPEP §608.01(m).
For example, Claims 16-18 should be cancelled, and re-presented as new claims starting at Claim 36 onwards, respectively, so that Claim 32 is presented first.
Appropriate correction is required.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claim(s) 1, 5-8, 11, 15-16, 18, 20, 22-25, 28, and 31-33 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Welstead et al (U.S. 2017/0175128; published June 22, 2017, priority to 62/138246 filed March 25, 2015 and 61/981636, filed April 18, 2014). 
With respect to Claims 1 and 32-33, Welstead et al is considered relevant prior art for having disclosed a genetically modified cell, e.g. T cell [0295], comprising inactivation of PTPN6 (syn. SHP-1) [0302], Welstead et al disclosed the target genes are inactivated using the CRISPR/Cas9 system,  which comprises guide RNA molecule(s) directed against a position within the SHP-1 gene Tables 11a-12i, [0302]; as is also disclosed in provisional 61/981636 (e.g. pg 40, lines 29-31; pg 73, line 7, “guide RNAs for use with….Cas9”).
Welstead et al disclosed the genetically modified cell is a T cell, said T cell further modified to comprise a chimeric antigen receptor ([0181], as is disclosed in provisional 61/981636 (e.g. pg 33, lines 14-17).
Welstead et al disclosed that chimeric antigen receptors are known in the art to comprise an antigen-binding domain, a transmembrane domain, and an intracellular domain ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, lines 21-25)).
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art SHP1-inactivated T cells do not inherently possess the same property of “increased toxicity against tumor cells” as the instantly claimed SHP1-inactivated T cells. 
The specification discloses that the CART cells lacking SHP1 or SHP2 have increased cytotoxicity (pg 55, lines 8-9; Figure 5) as compared to wildtype cells. The genetically modified T cells of Welstead et al comprising a knockout or inactivation of SHP1 are structurally indistinguishable from the instantly recited T cells comprising a knockout or inactivation of SHP1, and thus are considered to necessarily have the instantly recited functional property of “increased toxicity against tumor cells”. Furthermore, Welstead et al disclosed said T cell genetically engineered to express a CAR and comprising inactivated SHP-1 (e.g. [0008, 295], “to improve treatment of cancer immunotherapy using engineered T cells”; as is also disclosed in provisional 61/981636 (e.g. pg 44, lines 23-27, “reduced or absent expression of…PTPN6 leads to…T cells with subsequently improved anti-tumor activity”)).
With respect to Claim 15, Welstead et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell genetically engineered to express a CAR and comprising inactivated SHP-1 (e.g. [0008, 295], “to improve treatment of cancer immunotherapy using engineered T cells”; as is also disclosed in provisional 61/981636 (e.g. pg 44, lines 23-27, “reduced or absent expression of…PTPN6 leads to…T cells with subsequently improved anti-tumor activity”)).
With respect to Claims 6 and 23, Welstead et al disclosed the antigen binding domain is capable of binding CD19 ([0007, 1530]; as is also disclosed in provisional 61/981636 (e.g. pg 495, lines 10-12).
With respect to Claims 5 and 22, Welstead et al disclosed the antigen binding domain is a scFv ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 23). 
With respect to Claims 7 and 24, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD28 costimulatory molecule ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 26). 
With respect to Claims 8 and 25, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 25). 
With respect to Claims 11 and 28, Welstead et al disclosed wherein the TRAC locus is disrupted, said disruption by a CRISPR-Cas9 system comprising at least one guide RNA ([0181]; as is also disclosed in provisional 62/138246 (e.g. pg 37, lines 18-21)). Welstead et al disclosed wherein the gRNA directed to the TRAC locus comprises the nucleotide sequence of SEQ ID NO: 46 (SEQ ID NO: 49281; search results available in SCORE).
With respect to Claim 20, Welstead et al disclosed wherein the cancer is chronic lymphocytic leukemia ([0301]; as is also disclosed in provisional 61/981636 (e.g. pg 46, lines 25-26). 
With respect to Claim 31, Welstead et al disclosed wherein the cells to be genetically modified are isolated from the subject to be treated ([0008]; as is also disclosed in provisional 61/981636 (e.g. pg 1, lines 26-31).
With respect to Claims 16 and 18, 32-33, Welstead et al disclosed wherein the gRNA that targets SHP-1 comprises the nucleotide sequence of SEQ ID NO: 1 (oligonucleotide SEQ ID NO: 22708 (Ptpn6-3427) is 100% identical to instant SEQ ID NO:1 (search results available in SCORE). 
Thus, Welstead et al anticipate the claims. 

Response to Arguments
Applicant argues that Welstead et al ‘128 is not an enabling reference because Welstead '128 discusses many gene edited modifications, but only reduces to practice a few of them.
Applicant’s argument(s) has been fully considered, but is not persuasive. The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). Welstead et al ‘128 clearly disclosed the ability to edit the gene of interest using the Cas9/CRISPR system, whereby the gRNA may be tested in human cells for corresponding gene targeting rates in the context of endogenous chromatin [1638], and successfully demonstrated editing the TRAC locus using the CRISPR/Cas9 system [1648-1649]. Welstead et al disclosed wherein the gRNA that targets SHP-1 comprises the nucleotide sequence of SEQ ID NO: 1 (oligonucleotide SEQ ID NO: 22708 (Ptpn6-3427) is 100% identical to instant SEQ ID NO:1. Welstead et al ‘128 also disclosed that candidate gRNA molecules may be evaluated by art-known methods [0684, 1307, 1536]. Thus, Welstead et al ‘128 is considered an enabling reference for which no undue experimentation is required.

3. 	Claim(s) 1, 5-8, 11, 15, 20, 22-25, 28, and 31-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Welstead et al (U.S. 2019/0062735; priority to 62/304057, filed March 4, 2016). 
With respect to Claim 1, Welstead et al is considered relevant prior art for having disclosed a genetically modified cell, e.g. T cell [0080], comprising inactivation of PTPN6 (syn. SHP-1) [0012], targeted knockout to influence T cell proliferation, survival, persistence and/or function [0014]. Welstead et al disclosed the target genes are inactivated using the CRISPR/Cpf1 system [0019], which comprises guide RNA molecule(s) directed against a position within the SHP-1 gene [0025, 40-41], said guide RNAs selected from SEQ ID NO’s 371-503 ([0051]; as also disclosed in provisional 62/304057 (pg 36, lines 26-28)). Welstead et al disclosed the genetically modified cell is a T cell, said T cell further modified to comprise a chimeric antigen receptor ([0080], as is disclosed in provisional 62/304057 (pg 2, lines 26-28; pg 16, lines 16-21). Welstead et al disclosed that chimeric antigen receptors are known in the art to comprise an antigen-binding domain, a transmembrane domain, and an intracellular domain [0006]. 
The instant specification discloses that Cpf1 is an embodiment of Cas9 (pg 37, line 32, “Cas9 can include: spCas9, Cpf1”).
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art SHP1-inactivated T cells do not inherently possess the same property of “increased toxicity against tumor cells” as the instantly claimed SHP1-inactivated T cells. 
The specification discloses that the CART cells lacking SHP1 or SHP2 have increased cytotoxicity (pg 55, lines 8-9; Figure 5) as compared to wildtype cells. The genetically modified T cells of Welstead et al comprising a knockout or inactivation of SHP1 are structurally indistinguishable from the instantly recited T cells comprising a knockout or inactivation of SHP1, and thus are considered to necessarily have the instantly recited functional property of “increased toxicity against tumor cells”. 
With respect to Claims 15 and 32-33, Welstead et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell genetically engineered to express a CAR and comprising inactivated SHP-1 (e.g. [0008, 130], “to improve treatment of cancer immunotherapy using engineered T cells”). 
With respect to Claim 31, Welstead et al disclosed wherein the cells to be genetically modified are isolated from the subject to be treated ([0008]; as is also disclosed in provisional 62/304057 (e.g. pg 2, lines 23-25).
With respect to Claims 6 and 23, Welstead et al disclosed the antigen binding domain is capable of binding CD19 [0007].  
With respect to Claims 5 and 22, Welstead et al disclosed the antigen binding domain is a scFv [0006].
With respect to Claims 7 and 24, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD28 costimulatory molecule [0006].
With respect to Claims 8 and 25, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain [0006].
With respect to Claims 11 and 28, Welstead et al disclosed wherein the TRAC locus is disrupted, said disruption by a CRISPR-Cas9 system comprising at least one guide RNA ([0012, 14]; as is also disclosed in provisional 62/304057 (pg 31, lines 10-11; pg 37, lines 10-12).
With respect to Claim 20, Welstead et al disclosed wherein the cancer is chronic lymphocytic leukemia [0136]. 
Thus, Welstead et al anticipate the claims. 

Response to Arguments
Applicant argues that Welstead et al ‘735 is not an enabling reference because Welstead '128 discusses many gene edited modifications, but only reduces to practice a few of them.
Applicant’s argument(s) has been fully considered, but is not persuasive. The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). Welstead et al ‘735 clearly disclosed the ability to edit the gene of interest using the Cas9/CRISPR system, whereby the gRNA may be tested in human cells for corresponding gene targeting rates, and successfully demonstrated editing the TRAC locus using the CRISPR/Cas9 system (e.g. [0100], Figure 3A). Welstead et al ‘735 also disclosed that candidate gRNA molecules may be evaluated by art-known methods [0214, 248, 309]. Thus, Welstead et al ‘735 is considered an enabling reference for which no undue experimentation is required.

4. 	Claim(s) 1, 5-9, 11, 15, 20, 22-26, 28, and 31-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sade-Feldman et al (U.S. 2020/0147210; effectively filed May 11, 2018; priority to 62/505101 filed May 11, 2017).
With respect to Claim 1, Sade-Feldman et al is considered relevant prior art for having disclosed CAR T (e.g. [0023]) cells comprising gene editing of an immune checkpoint target, said gene editing being performed using the CRISPR/Cas9 system [0347, 358, 416] (as also disclosed in provisional 62/505101, [0308]), said immune checkpoint target including PTPN6 (syn. SHP-1) [0357] (as also disclosed in provisional 62/505101, [0289]), as SHP-1 expression is a gene signature for checkpoint blockade, non-responder phenotype (as also disclosed in provisional 62/505101, [0012].

"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art SHP1-inactivated T cells do not inherently possess the same property of “increased toxicity against tumor cells” as the instantly claimed SHP1-inactivated T cells. 
The specification discloses that the CART cells lacking SHP1 or SHP2 have increased cytotoxicity (pg 55, lines 8-9; Figure 5) as compared to wildtype cells. The genetically modified T cells of Sade-Feldman et al comprising a knockout or inactivation of SHP1 are structurally indistinguishable from the instantly recited T cells comprising a knockout or inactivation of SHP1, and thus are considered to necessarily have the instantly recited functional property of “increased toxicity against tumor cells”. 

With respect to Claim 15 and 32-33, Sade-Feldman et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said CAR T cell [0304-306, 347] (as also disclosed in provisional 62/505101, [0269]) comprising gene editing of an immune checkpoint target, said gene editing being performed using the CRISPR/Cas9 system [0347, 358, 416] (as also disclosed in provisional 62/505101, [0308]), said immune checkpoint target including PTPN6 (syn. SHP-1) [0357] (as also disclosed in provisional 62/505101, [0289]), as SHP-1 expression is a gene signature for checkpoint blockade, non-responder phenotype (as also disclosed in provisional 62/505101, [0012].
With respect to Claim 31, Sade-Feldman et al disclosed wherein the cells to be genetically modified are isolated from the subject to be treated ([0022]; as is also disclosed in provisional 62/505101 (e.g. [0009]).
With respect to Claims 6 and 23, Sade-Feldman et al disclosed the antigen binding domain is capable of binding CD19 [0308, 310] or mesothelin [0298, 310] (as also disclosed in provisional 62/505101, [0258, 268]). 
With respect to Claims 5 and 22, Sade-Feldman et al disclosed the antigen binding domain is a scFv [0258] (as also disclosed in provisional 62/505101, [0220]).
With respect to Claims 7 and 24, Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD28 or 4-1BB costimulatory molecule [0321] (as also disclosed in provisional 62/505101, [0272]).
With respect to Claims 8 and 25, Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain [0321] (as also disclosed in provisional 62/505101, [0272]). 
With respect to Claims 9 and 26, Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain and a 4-1BB domain [0321] (as also disclosed in provisional 62/505101, [0272]). 
With respect to Claims 11 and 28, Sade-Feldman et al disclosed wherein the TRAC locus is disrupted [0328, 347-348], said disruption by a CRISPR-Cas9 system [0329] (as similarly disclosed in provisional 62/505101, editing to eliminate TCR, alpha and/or beta chain [0282, 284],) in order to reduce off-target effects and increase the effectiveness of the modified T cells [0328].
With respect to Claim 20, Sade-Feldman et al disclosed wherein the cancer is chronic lymphocytic leukemia [0315, 387] (as also disclosed in provisional 62/505101, [0302]).
Thus, Sade-Feldman et al anticipate the claims.

Response to Arguments
Applicant argues that Sade-Feldman et al is not an enabling reference because does not demonstrate a reduction to practice.
Applicant’s argument(s) has been fully considered, but is not persuasive. The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). Sade-Feldman et al clearly disclosed the ability to edit the gene of interest using the Cas9/CRISPR system, whereby cells comprising the desired CRISPR-catalyzed mutation can be readily identified and evaluated by art-known methods [0348], as successfully demonstrated in the prior art using the Cas9/CRISPR system to introduce a CAR into the TRAC locus [0350]. Thus, Sade-Feldman is considered an enabling reference for which no undue experimentation is required.

5. 	Claim(s) 1, 5-9, 11, 15, 17-18, 20, 22-26, 28, and 31-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albelda et al (WO 18/160731; effectively filed February 28, 2018; priority to 62/464944 filed February 28, 2017).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to Claim 1, Albeda et al disclosed CAR T (e.g. pg 30, line 3; as is also disclosed in provisional 62/464944 (e.g. pg 2, lines 5-20) cells comprising a SHP inhibitor (e.g. pg 2, lines 29-31; pg 30, line 3; as is also disclosed in provisional 62/464944 (e.g. pg 2, lines 5-20), wherein the SHP inhibitor may be a CRISPR/Cas9 gene editing targeting SHP-1 or SHP-2 (pg 20, line 33-pg 21, line 3) comprising the use of guide RNAs directed against SHP-1 or SHP-2 (pg 21, lines 8-11; Table 19). 
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art SHP1-inactivated T cells do not inherently possess the same property of “increased toxicity against tumor cells” as the instantly claimed SHP1-inactivated T cells. 
The specification discloses that the CART cells lacking SHP1 or SHP2 have increased cytotoxicity (pg 55, lines 8-9; Figure 5) as compared to wildtype cells. The genetically modified T cells of Albeda et al comprising a knockout or inactivation of SHP1 or SHP2 are structurally indistinguishable from the instantly recited T cells comprising a knockout or inactivation of SHP1 or SHP2, and thus are considered to necessarily have the instantly recited functional property of “increased toxicity against tumor cells”. 
With respect to Claim 15 and 32-34, Albeda et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell (e.g. pg 18, line 33-pg19, line 2; as also disclosed in provisional 62/464944 (e.g. pg 2, line 30-pg 3, line 8), wherein the CAR T (e.g. pg 30, line 3; as is also disclosed in provisional 62/464944 (e.g. pg 2, lines 5-20) cells comprising a SHP inhibitor (e.g. pg 2, lines 29-31; pg 30, line 3; as is also disclosed in provisional 62/464944 (e.g. pg 2, lines 5-20), wherein the SHP inhibitor may be a CRISPR/Cas9 gene editing targeting SHP-1 or SHP-2 (pg 20, line 33-pg 21, line 3) comprising the use of guide RNAs directed against SHP-1 or SHP-2 (pg 21, lines 8-11; Table 19). 
With respect to Claim 31, Albeda et al disclosed wherein the cells to be genetically modified are isolated from the subject to be treated (syn. autologous, e.g. pg 27, lines 3-4; pg 360, lines 23-24; ([0022]; as is also disclosed in provisional 62/464944 (e.g. e.g. pg 16, lines 15-17; pg 306, lines 23-24).
With respect to Claims 6 and 23, Albeda et al disclosed the antigen binding domain is capable of binding CD19 or mesothelin (e.g. pg 13, line 26-pg 14, line 3; as also disclosed in provisional 62/464944 (e.g. pg 11, lines 10-21; ).
With respect to Claims 5 and 22, Albeda et al disclosed the antigen binding domain is a scFv (e.g. pg 16, lines 14-15; as also disclosed in provisional 62/464944 (e.g. pg 13, lines 32-33).
With respect to Claims 7 and 24, Albeda et al disclosed wherein the CAR intracellular domain comprises a CD28 or 4-1BB costimulatory molecule (e.g. pg 13, line 14; as also disclosed in provisional 62/464944 (e.g. pg 10, line 33; pg 58, line 31).
With respect to Claims 8 and 25, Albeda et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain (e.g. pg 13, line 9; as also disclosed in provisional 62/464944 (e.g. pg 10, line 29; pg 58, line 31).
With respect to Claims 9 and 26, Albeda et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain and a 4-1BB domain (pg 106, lines 28-29; as also disclosed in provisional 62/464944 (e.g. pg 58, line 31).
With respect to Claims 11 and 28, Albeda et al disclosed wherein the T cell lacking functional TCR, so as to not elicit an adverse immune response in the host (pg 320, lines 12-18), said inactivation via CRISPR system (pg 320, lines 25-29; pg 321, line 20-pg 323, line 9; as is also disclosed in provisional 62/464944 (pg 266, lines 3-9; pg 266, lines 16-20; pg 267, line 10-pg 268, line 32). The ordinary artisan immediately recognizes that TCR naturally comprises a TCR alpha chain (syn. TRAC) and a TCR beta chain, and thus would recognize that TRAC locus is implicitly disclosed by Albeda et al.
With respect to Claim 20, Albeda et al disclosed wherein the cancer is chronic lymphocytic leukemia (e.g. pg 20, line 7; as also disclosed in provisional 62/464944, e.g. pg 17, line 26).
With respect to Claims 17-18, Albeda et al disclosed a guide RNA directed against SHP-2, e.g. SEQ ID NO’s: 2085, 2086, 2094, 2837, and 2838 (Table 19), comprising a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:2 (search results available in SCORE). 
Thus, Albeda et al anticipate the claims. 

Response to Arguments
Applicant argues that Albelda is not an enabling reference. Albelda reports that when an attempt was made to knock-down (knock-out) SHPl by the use of siRNA/shRNA in a T cell for use in CAR-T therapy, it failed and inhibited proliferation of the T cells. siRNA/shRNA treated cells to knock-down SHP1 did not grow (after CD3/CD28 bead stimulation), and, therefore, would not be considered to be operable in a method of treating cancer or a genetically modified T cell with increased toxicity against tumor cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant points to the experiment using siRNA; however, instant claims are directed to SHP1 knockout cells, not siRNA-treated cells. Albeda et al disclosed CAR T cells comprising a SHP inhibitor (e.g. pg 2, lines 29-31; pg 30, line 3; as is also disclosed in provisional 62/464944 (e.g. pg 2, lines 5-20), wherein the SHP inhibitor may be a CRISPR/Cas9 gene editing targeting SHP-1 or SHP-2 (pg 20, line 33-pg 21, line 3) comprising the use of guide RNAs directed against SHP-1 or SHP-2 (pg 21, lines 8-11; Table 19). 
The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). As discussed above, those of ordinary skill in the art had previously successfully demonstrated using the Cas9/CRISPR system to perform genome editing in human T cells. Thus, Albeda et al is considered an enabling reference for which no undue experimentation is required.

6. 	Claim(s) 1, 5-9, 11, 15, 17-20, 22-26, 28, 31-32, and 34 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chen et al (WO 17/093969; filed December 2, 2016; published June 8, 2017).
The Examiner notes that Chen et al is a lengthy document (1045 pages). 
Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), the Examiner provides only the relevant pages cited in the rejection below. However, if Applicant’s representative insists upon receiving a copy of the entire reference, then the Examiner will make attempts to provide it in the next Office Action.
With respect to Claim 1, Chen et al is considered relevant prior art for having disclosed CAR T cells (e.g. pg 11, lines 10-11) gene edited with the CRISPR/Cas9 system (pg 1, lines 25-28) for use in treating cancer, wherein said CRISPR/Cas9 system comprises a guide RNA directed against PTPN11 (syn. SHP-2; pg 4, line 19), e.g. said guide RNA (SEQ ID NO:4716) having a nucleotide sequence that is 100% identical to instant SEQ ID NO:2 (search results available in SCORE). 
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art SHP1-inactivated T cells do not inherently possess the same property of “increased toxicity against tumor cells” as the instantly claimed SHP1-inactivated T cells. 
The specification discloses that the CART cells lacking SHP1 or SHP2 have increased cytotoxicity (pg 55, lines 8-9; Figure 5) as compared to wildtype cells. The genetically modified T cells of Chen et al comprising a knockout or inactivation of SHP2 are structurally indistinguishable from the instantly recited T cells comprising a knockout or inactivation of SHP2, and thus are considered to necessarily have the instantly recited functional property of “increased toxicity against tumor cells”. 

With respect to Claim 15, 32, and 34, Chen et al disclosed a method of treating a subject in need thereof, e.g. a cancer patient, the method comprising administering to the subject said T cell (e.g. pg 35, lines 9-10), said CAR T cells (e.g. pg 11, lines 10-11) gene edited with the CRISPR/Cas9 system (pg 1, lines 25-28) for use in treating cancer, wherein said CRISPR/Cas9 system comprises a guide RNA directed against PTPN11 (syn. SHP-2; pg 4, line 19).
With respect to Claim 31, Chen et al disclosed wherein the cells to be genetically modified are isolated from the subject to be treated (syn. autologous, e.g. pg 11, lines 25-26).
With respect to Claims 6 and 23, Chen et al disclosed the antigen binding domain is capable of binding mesothelin or CD19 (e.g. pg 62, lines 5-13).
With respect to Claims 5 and 22, Chen et al disclosed the antigen binding domain is a scFv (e.g. pg 83, line 1).
With respect to Claims 7 and 24, Chen et al disclosed wherein the CAR intracellular domain comprises a CD28 costimulatory molecule and/or a 4-1BB costimulatory molecule (e.g. pg 82, lines 15-16). 
With respect to Claims 8 and 25, Chen et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain (e.g. pg 673, line 31).
With respect to Claims 9 and 26, Chen et al l disclosed wherein the intracellular domain comprises a 4-1BB domain and a CD3zeta signaling domain (e.g. pg 673, line 31).
With respect to Claims 11 and 28, Chen et al disclosed wherein the TRAC locus is disrupted, said disruption by a CRISPR-Cas9 system comprising at least one guide RNA (e.g. pg 700, lines 13-15). Chen et al disclosed wherein the gRNA directed to the TRAC locus comprises the nucleotide sequence of SEQ ID NO: 46 (SEQ ID NO: 5600; search results available in SCORE).
With respect to Claim 20, Chen et al disclosed wherein the cancer is chronic lymphocytic leukemia or acute lymphoid leukemia (e.g. pg 32, lines 12-15).
With respect to Claim 19, Chen et al disclosed wherein the cancer is resistant to at least one chemotherapeutic agent (e.g. pg 99, lines 26-29, “refractory cancer”, “resistant to treatment”). 
With respect to Claims 17-18, Chen et al disclosed a guide RNA directed against PTPN11 (syn. SHP-2; pg 4, line 19), e.g. said guide RNA (SEQ ID NO:4716) having a nucleotide sequence that is 100% identical to instant SEQ ID NO:2 (search results available in SCORE). 
Thus, Chen et al anticipate the claims.

Response to Arguments
Applicant argues that Chen et al is not an enabling reference because does not demonstrate a reduction to practice.
Applicant’s argument(s) has been fully considered, but is not persuasive. The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). As discussed above, those of ordinary skill in the art had previously successfully demonstrated using the Cas9/CRISPR system to perform genome editing in human T cells. Thus, Chen et al is considered an enabling reference for which no undue experimentation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7. 	Claims 1, 5-9, 11, 15-16, 18, 20, 22-26, 28, and 31-33 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Welstead et al (U.S. 2017/0175128; published June 22, 2017, priority to 62/138246 filed March 25, 2015 and 61/981636, filed April 18, 2014) in view of Sade-Feldman et al (U.S. 2020/0147210; effectively filed May 11, 2018; priority to 62/505101 filed May 11, 2017).
Determining the scope and contents of the prior art, and Ascertaining the differences between the claims at issue.
With respect to Claim 1, Welstead et al is considered relevant prior art for having disclosed a genetically modified cell, e.g. T cell, comprising inactivation of PTPN6 (syn. SHP-1) [0302], Welstead et al disclosed the target genes are inactivated using the CRISPR/Cas9 system,  which comprises guide RNA molecule(s) directed against a position within the SHP-1 gene Tables 11a-12i, [0302]; as is also disclosed in provisional 61/981636 (e.g. pg 40, lines 29-31; pg 73, line 7, “guide RNAs for use with….Cas9”).
Welstead et al disclosed the genetically modified cell is a T cell, said T cell further modified to comprise a chimeric antigen receptor ([0181], as is disclosed in provisional 61/981636 (e.g. pg 33, lines 14-17).
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01. The burden is shifted to the applicant to show that the prior art SHP1-inactivated T cells do not inherently possess the same property of “increased toxicity against tumor cells” as the instantly claimed SHP1-inactivated T cells. 
The specification discloses that the CART cells lacking SHP1 or SHP2 have increased cytotoxicity (pg 55, lines 8-9; Figure 5) as compared to wildtype cells. The genetically modified T cells of Welstead et al comprising a knockout or inactivation of SHP1 are structurally indistinguishable from the instantly recited T cells comprising a knockout or inactivation of SHP1, and thus are considered to necessarily have the instantly recited functional property of “increased toxicity against tumor cells”. Furthermore, Welstead et al disclosed said T cell genetically engineered to express a CAR and comprising inactivated SHP-1 (e.g. [0008, 295], “to improve treatment of cancer immunotherapy using engineered T cells”; as is also disclosed in provisional 61/981636 (e.g. pg 44, lines 23-27, “reduced or absent expression of…PTPN6 leads to…T cells with subsequently improved anti-tumor activity”)).

Welstead et al disclosed that chimeric antigen receptors are known in the art to comprise an antigen-binding domain, a transmembrane domain, and an intracellular domain ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, lines 21-25)).
Welstead et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 25). 

Welstead et al do not disclose the chimeric antigen receptor to comprise both a CD3zeta signaling domain and a 4-1BB domain. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 1, 9, 15, and 26, Sade-Feldman et al is considered relevant prior art for having disclosed CAR T cells comprising gene editing of an immune checkpoint target, said gene editing being performed using the CRISPR/Cas9 system [0347, 358, 416] (as also disclosed in provisional 62/505101, [0308]), said immune checkpoint target including PTPN6 (syn. SHP-1) [0357] (as also disclosed in provisional 62/505101, [0289]), as SHP-1 expression is a gene signature for checkpoint blockade, non-responder phenotype (as also disclosed in provisional 62/505101, [0012]. Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain and a 4-1BB domain [0321] (as also disclosed in provisional 62/505101, [0272]). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and cancer immunology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first CAR comprising a CD3zeta signaling domain, as disclosed by Welstead et al, for a second CAR comprising a CD3zeta signaling domain and a 4-1BB signaling domain, as disclosed by Sade-Feldman et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first CAR comprising a CD3zeta signaling domain for a second CAR comprising a CD3zeta signaling domain and a 4-1BB signaling domain because Sade-Feldman et al disclosed the first generation CARs comprised a CD3zeta domain, but not a 4-1BB domain; whereas, second generation CARs comprise both CD3zeta domain and a 4-1BB domain [0321], thereby providing co-stimulatory activity to the CARs. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 15, Welstead et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell genetically engineered to express a CAR and comprising inactivated SHP-1 (e.g. [0008, 295], “to improve treatment of cancer immunotherapy using engineered T cells”; as is also disclosed in provisional 61/981636 (e.g. pg 44, lines 23-27, “reduced or absent expression of…PTPN6 leads to…T cells with subsequently improved anti-tumor activity”)).
Sade-Feldman et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell [0304-306, 347] (as also disclosed in provisional 62/505101, [0269]).
With respect to Claims 6 and 23, Welstead et al disclosed the antigen binding domain is capable of binding CD19 ([0007, 1530]; as is also disclosed in provisional 61/981636 (e.g. pg 495, lines 10-12).
Sade-Feldman et al disclosed the antigen binding domain is capable of binding CD19 [0308, 310] or mesothelin [0298, 310] (as also disclosed in provisional 62/505101, [0258, 268]). 
With respect to Claims 5 and 22, Welstead et al disclosed the antigen binding domain is a scFv ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 23). 
Sade-Feldman et al disclosed the antigen binding domain is a scFv [0258] (as also disclosed in provisional 62/505101, [0220]).
With respect to Claims 7 and 24, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD28 costimulatory molecule ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 26). 
Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD28 or 4-1BB costimulatory molecule [0321] (as also disclosed in provisional 62/505101, [0272]).
With respect to Claims 8 and 25, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 25). 
Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain [0321] (as also disclosed in provisional 62/505101, [0272]). 
With respect to Claims 9 and 26, Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain and a 4-1BB domain [0321] (as also disclosed in provisional 62/505101, [0272]). 
With respect to Claims 11 and 28, Welstead et al disclosed wherein the TRAC locus is disrupted, said disruption by a CRISPR-Cas9 system comprising at least one guide RNA ([0181]; as is also disclosed in provisional 62/138246 (e.g. pg 37, lines 18-21)).
Sade-Feldman et al disclosed wherein the TRAC locus is disrupted [0328, 347-348], said disruption by a CRISPR-Cas9 system [0329] (as similarly disclosed in provisional 62/505101, editing to eliminate TCR, alpha and/or beta chain [0282, 284],) in order to reduce off-target effects and increase the effectiveness of the modified T cells [0328].
With respect to Claims 13 and 30, Welstead et al disclosed wherein the gRNA directed to the TRAC locus comprises the nucleotide sequence of SEQ ID NO: 46 (SEQ ID NO: 49281; search results available in SCORE).
With respect to Claim 20, Welstead et al disclosed wherein the cancer is chronic lymphocytic leukemia ([0301]; as is also disclosed in provisional 61/981636 (e.g. pg 46, lines 25-26). 
Sade-Feldman et al disclosed wherein the cancer is chronic lymphocytic leukemia [0315, 387] (as also disclosed in provisional 62/505101, [0302]).
With respect to Claim 31, Welstead et al disclosed wherein the cells to be genetically modified are isolated from the subject to be treated ([0008]; as is also disclosed in provisional 61/981636 (e.g. pg 1, lines 26-31).
Sade-Feldman et al disclosed wherein the cells to be genetically modified are isolated from the subject to be treated ([0022]; as is also disclosed in provisional 62/505101 (e.g. [0009]).
With respect to Claims 16 and 18, 32-33, Welstead et al disclosed wherein the gRNA that targets SHP-1 comprises the nucleotide sequence of SEQ ID NO: 1 (oligonucleotide SEQ ID NO: 22708 (Ptpn6-3427) is 100% identical to instant SEQ ID NO:1 (search results available in SCORE). 
Sade-Feldman et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said CAR T cell [0304-306, 347] (as also disclosed in provisional 62/505101, [0269]) comprising gene editing of an immune checkpoint target, said gene editing being performed using the CRISPR/Cas9 system [0347, 358, 416] (as also disclosed in provisional 62/505101, [0308]), said immune checkpoint target including PTPN6 (syn. SHP-1) [0357] (as also disclosed in provisional 62/505101, [0289]), as SHP-1 expression is a gene signature for checkpoint blockade, non-responder phenotype (as also disclosed in provisional 62/505101, [0012].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Albelda, one would have been discouraged from generating a T cell that comprises a SHP-1 and/or SHP-2 knockout. The Albelda reference teaches that knocking down SHP-1 in a T cell is problematic and leads to a cell that is not operable for the purposes of CAR-T therapy. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the instant rejection is based on Welstead et al and Sad-Feldman et al. Albelda is not cited. 
As a second matter, Applicant fails to point to where Albelda disclose the cells are not operable for the purpose of CAR-T therapy. The method claims merely recite administration of one CAR-T cell comprising a SHP-1 and/or SHP-2 knockout. Albelda do not disclose the siRNA/shRNA cells T cells (Example 3; Figure 6) to be CAR-T cells, and thus one does not know their ability to induce a cytotoxic response against a tumor cell. To put it another way, Albelda et al did not test the SHP-1 and/or SHP-2 siRNA/shRNA in CAR T cells. 

Applicant argues that Albelda explained that to overcome the issues with knocking-down SHP-1 expression, they had to choose an alternative approach to overcome the "hurdles" of using a gene expression modulation approach. (See, Albelda, Example 4, p. 422). Instead of directly suppressing the expression of the gene, Albelda utilized a dominant negative approach by co-expressing a portion of the SHP-1 ligand that would occupy the binding site. (See, Albelda, Examples 4 and 5, pp. 422-423). This choice was apparently effective and did not lead to an inoperable cell. Thus, one of skill in the art reading the cited references in combination with Albelda would have been discouraged from using a gene modulation approach, such as a knock-out, because Albelda teaches away from such approach. One of skill in the art would not have a reasonable expectation of success. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Albelda disclosed “Avoid having to use siRNA/shRNA”. Albelda et al do not disclose avoiding the use of CRISPR/Cas9 system to inactivate SHP-1 and/or SHP-2. 
Furthermore, and to rebut Applicant’s argument, the Examiner provides Stromnes et al (Abrogation of Src Homology Region 2 Domain-Containing Phosphatase 1 in Tumor-Specific T Cells Improves Efficacy of Adoptive Immunotherapy by Enhancing the Effector Function and Accumulation of Short-Lived Effector T Cells In Vivo J. Immunol. 189: 1812-1825, July 13 2012) who is considered relevant prior art for having taught effector T cells, modified to reduce SHP-1 expression via siRNA, exhibited antitumor activity in vivo (Abstract). These studies suggest that abrogating SHP-1 in effector T cells may improve the efficacy of tumor elimination by T cell therapy without affecting the ability of the effector cells to persist and provide a long-term response (Abstract). Stromnes et al taught “short hairpin RNA silencing of SHP-1 in tumor-reactive effector T cells” (pg 1814, col. 1, Methods) were maintained in vitro by restimulating with antigen and IL-2 (pgs 1814-1815, joining para.). Stromnes et al taught that antigen-specific T cells transduced with SHP-1 shRNA displayed an enhanced ability to lyse tumor in vitro (pg 1821, col. 1), could be expanded in vitro prior to administration to a mouse tumor model (pg 1821, col. 2), and improves effector T cell function in response to tumor in vivo (Figure 7, legend).
Thus, it appears that the negative results of Albelda et al may simply be explained because Albelda et al did not use the correct protocols to stimulate and expand the SHP-1 siRNA knockdown T cells. Albelda et al is not considered to teach away from the instantly claimed invention. 

Note also that Stromnes et al taught the use of T cells comprising a deletion of SHP1 (conditional deletion knockout of SHP1, pg 1813, col. 1, Materials and Methods, Mice), whereby said SHP1 knockout T cells are able to be activated and expanded in vitro (Figure 1), improve cell survival and cytolytic activity of effector T cells in vitro (Figure 2, legend), and said in vitro expanded effector cells improve therapeutic outcome of adoptive immunotherapy against tumor (Figure 3, legend).

To rebut Applicant’s argument, the Examiner also provides Johnson et al (Shp1 regulates T cell homeostasis by limiting IL-4 signals, J. Exp. Med. 210(7): 1419-1431, 2013) who is considered relevant prior art for having taught T cells comprising a deletion of SHP1 (conditional knockout of SHP1; Abstract; Figure 1a). Johnson et al successfully demonstrated knocking out SHP1 in T cells, whereby:
i) “activation of SHP1-deficient CD4+ T cells…resulted in skewing to the Th2 lineage and increased IL-4 production” (Abstract); and 
ii) “T cells respond normally to TCR stimulation in the absence of Shp1” (pg 1424, col. 1, section header). 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art had a reasonable expectation of success that SHP1 knockout in T cells would produce functional T cells. The use of the CRISPR/Cas9 system, as disclosed by Welstead et al and Sad-Feldman et al is recognized by those of ordinary skill in the art to achieve knockout conditions, and thus would reasonably be expected to yield an operable T cell.

To rebut Applicant’s argument, the Examiner also provides Mercadante et al (T Cells Deficient in the Tyrosine Phosphatase SHP-1 Resist Suppression by Regulatory T Cells, J. Immunol. 199: 129-137, 2017; available online May 26, 2017) who is considered relevant prior art for having taught in vitro proliferation of SHP1-knockout T cells responding to TCR stimulation (Figure 1). Mercadante et al taught the CD4+ and CD8+ T cells lacking SHP1 resist in vitro Treg suppression (pg 131, col. 2, section headers) and in vivo (Figure 6). Mercadante et al taught “Our findings suggest that incorporating SHP-1 ablation could be useful in current CAR T cell or adoptive cell transfer therapies to allow CD8+ cytotoxic T lymphocytes to overcome Treg suppression and better control tumor outgrowth” (pg 135, col. 2). 

The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141. Those of ordinary skill in the art previously recognized that one can stimulate and expand in vitro both siRNA/shRNA SHP-1 knockdown and SHP-1 deletion knockout T cells, and that said SHP-1 knockdown and knockout T cells were efficacious in vitro and in vivo against the corresponding tumors. 

8. 	Claims 5-10, 19-27, and 31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Welstead et al (U.S. 2017/0175128; published June 22, 2017, priority to 62/138246 filed March 25, 2015 and 61/981636, filed April 18, 2014) in view of Sade-Feldman et al (U.S. 2020/0147210; effectively filed May 11, 2018; priority to 62/505101 filed May 11, 2017), as applied to Claims 1, 5-9, 11, 15-16, 18, 20, 22-26, 28, and 31-33 above, and in further view of Campana et al (U.S. 2013/0266551).
Determining the scope and contents of the prior art, and Ascertaining the differences between the claims at issue.
Neither Welstead et al nor Sade-Feldman et al disclosed wherein the CD3 zeta signaling domain comprises the amino acid sequence of SEQ ID NO: 13 and/or is encoded by the nucleic acid sequence of SEQ ID NO: 11.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 10 and 27, Campana et al is considered relevant prior art for having disclosed CD19 CARs comprising a CD3zeta signaling domain, said CD3zeta encoded by a nucleic acid sequence that is 100% identical to SEQ ID NO:11, and thus comprising an amino acid sequence that is 100% identical to SEQ ID NO:13, wherein said CAR comprising said CD3zeta domain further comprises a 4-1BB signaling domain (e.g. Figure 1).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first CAR comprising a CD3zeta signaling domain, as disclosed by Welstead et al, for a second CAR comprising a CD3zeta signaling domain encoded by a nucleotide sequence comprising SEQ ID NO:11, encoding the amino acid sequence of SEQ ID NO:13, as disclosed by Campana et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first CAR comprising a CD3zeta signaling domain for a second CAR comprising a CD3zeta signaling domain encoded by a nucleotide sequence comprising SEQ ID NO:11, encoding the amino acid sequence of SEQ ID NO:13 because Campana et al disclosed and successfully reduced to practice the ability to synthesize CD19 CARs comprising a CD3zeta signaling domain encoded by a nucleotide sequence comprising SEQ ID NO:11, encoding the amino acid sequence of SEQ ID NO:13, said CD19 CARs to be used in the treatment of cancers such as CD19+ leukemias refractory to chemotherapeutic treatment. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 15, Welstead et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell genetically engineered to express a CAR and comprising inactivated SHP-1 (e.g. [0008, 295], “to improve treatment of cancer immunotherapy using engineered T cells”; as is also disclosed in provisional 61/981636 (e.g. pg 44, lines 23-27, “reduced or absent expression of…PTPN6 leads to…T cells with subsequently improved anti-tumor activity”)).
Sade-Feldman et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell [0304-306, 347] (as also disclosed in provisional 62/505101, [0269]).
With respect to Claims 6 and 23, Welstead et al disclosed the antigen binding domain is capable of binding CD19 ([0007, 1530]; as is also disclosed in provisional 61/981636 (e.g. pg 495, lines 10-12).
Sade-Feldman et al disclosed the antigen binding domain is capable of binding CD19 [0308, 310] or mesothelin [0298, 310] (as also disclosed in provisional 62/505101, [0258, 268]). 
Campana et al disclosed the antigen binding domain is capable of binding CD19 (e.g. Figure 1).
With respect to Claims 5 and 22, Welstead et al disclosed the antigen binding domain is a scFv ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 23). 
Sade-Feldman et al disclosed the antigen binding domain is a scFv [0258] (as also disclosed in provisional 62/505101, [0220]).
Campana et al disclosed the antigen binding domain is a scFv (e.g. Figure 1). 
With respect to Claims 7 and 24, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD28 costimulatory molecule ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 26). 
Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD28 or 4-1BB costimulatory molecule [0321] (as also disclosed in provisional 62/505101, [0272]).
Campana et al disclosed wherein the CAR intracellular domain comprises a CD28 or 4-1BB costimulatory molecule (e.g. Figure 1).
With respect to Claims 8 and 25, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 25). 
Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain [0321] (as also disclosed in provisional 62/505101, [0272]). 
Campana et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain (e.g. Figure 1).
With respect to Claims 9 and 26, Sade-Feldman et al disclosed wherein the intracellular domain comprises a 4-1BB domain and a CD3zeta signaling domain [0321] (as also disclosed in provisional 62/505101, [0272]).
Campana et al disclosed wherein the intracellular domain comprises a 4-1BB domain and a CD3zeta signaling domain (e.g. Figure 1).
With respect to Claims 11 and 28, Welstead et al disclosed wherein the TRAC locus is disrupted, said disruption by a CRISPR-Cas9 system comprising at least one guide RNA ([0181]; as is also disclosed in provisional 62/138246 (e.g. pg 37, lines 18-21)).
Sade-Feldman et al disclosed wherein the TRAC locus is disrupted [0328, 347-348], said disruption by a CRISPR-Cas9 system [0329] (as similarly disclosed in provisional 62/505101, editing to eliminate TCR, alpha and/or beta chain [0282, 284],) in order to reduce off-target effects and increase the effectiveness of the modified T cells [0328].
With respect to Claim 20, Welstead et al disclosed wherein the cancer is chronic lymphocytic leukemia ([0301]; as is also disclosed in provisional 61/981636 (e.g. pg 46, lines 25-26). 
Sade-Feldman et al disclosed wherein the cancer is chronic lymphocytic leukemia [0315, 387] (as also disclosed in provisional 62/505101, [0302]).
Campana et al disclosed wherein the cancer is chronic lymphocytic leukemia or acute lymphoblastic leukemia (e.g. claim 20).
With respect to Claim 19, Campana et al disclosed wherein the human [0030] is resistant to at least one chemotherapeutic agent ([0101], “drug-resistant leukemic cells survive intensive chemotherapy and cause disease recurrence”, as observed in childhood acute lymphoblastic leukemia). 
With respect to Claim 21, Campana et al disclosed wherein the chronic lymphocytic leukemia is refractory CD19+ leukemia ([0138, 178], chemotherapy-refractory acute lymphoblastic leukemia).
With respect to Claim 31, Welstead et al disclosed wherein the cells to be genetically modified are isolated from the subject to be treated ([0008]; as is also disclosed in provisional 61/981636 (e.g. pg 1, lines 26-31).
Sade-Feldman et al disclosed wherein the cells to be genetically modified are isolated from the subject to be treated ([0022]; as is also disclosed in provisional 62/505101 (e.g. [0009]).
Campana et al disclosed wherein the cells to be genetically modified are isolated from the subject to be treated (syn. autologous) [0024]. 
With respect to Claims 16 and 18, 32-33, Welstead et al disclosed wherein the gRNA that targets SHP-1 comprises the nucleotide sequence of SEQ ID NO: 1 (oligonucleotide SEQ ID NO: 22708 (Ptpn6-3427) is 100% identical to instant SEQ ID NO:1 (search results available in SCORE). 
Sade-Feldman et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said CAR T cell [0304-306, 347] (as also disclosed in provisional 62/505101, [0269]) comprising gene editing of an immune checkpoint target, said gene editing being performed using the CRISPR/Cas9 system [0347, 358, 416] (as also disclosed in provisional 62/505101, [0308]), said immune checkpoint target including PTPN6 (syn. SHP-1) [0357] (as also disclosed in provisional 62/505101, [0289]), as SHP-1 expression is a gene signature for checkpoint blockade, non-responder phenotype (as also disclosed in provisional 62/505101, [0012].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Campana et al do not cure the defect of Welstead et al and Sade-Feldman et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Welstead et al and Sade-Feldman et al are discussed above and incorporated herein. Applicant does not contest the teachings of Campana et al as applied to the obviousness to substitute a first CAR comprising a CD3zeta signaling domain, as disclosed by Welstead et al, for a second CAR comprising a CD3zeta signaling domain encoded by a nucleotide sequence comprising SEQ ID NO:11, encoding the amino acid sequence of SEQ ID NO:13, as disclosed by Campana et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Campana et al disclosed and successfully reduced to practice the ability to synthesize CD19 CARs comprising a CD3zeta signaling domain encoded by a nucleotide sequence comprising SEQ ID NO:11, encoding the amino acid sequence of SEQ ID NO:13, said CD19 CARs to be used in the treatment of cancers such as CD19+ leukemias refractory to chemotherapeutic treatment. 

9. 	Claims 1, 5-9, 11, 15, 17-26, 28, and 31-35 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Welstead et al (U.S. 2017/0175128; published June 22, 2017, priority to 62/138246 filed March 25, 2015 and 61/981636, filed April 18, 2014) in view of Sade-Feldman et al (U.S. 2020/0147210; effectively filed May 11, 2018; priority to 62/505101 filed May 11, 2017) and Campana et al (U.S. 2013/0266551), as applied to Claims 1, 5-11, 15-16, 18-28, and 31-33 above, and in further view of Moon et al (Clin. Cancer Res. 20(16): 4262-4273, 2014), Watson et al (Immunol. Cell Biol. 94: 802-808; available online July 19, 2016), Chen et al (WO 17/093969; filed December 2, 2016; published June 8, 2017), and Fujita et al (EMBO J. 30: 1389-1401, 2011).
	The Examiner notes that Chen et al is a lengthy document (1045 pages). 
Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), the Examiner provides only the relevant pages cited in the rejection below. However, if Applicant’s representative insists upon receiving a copy of the entire reference, then the Examiner will make attempts to provide it in the next Office Action.
Determining the scope and contents of the prior art, and Ascertaining the differences between the claims at issue.
Neither Welstead et al, Sade-Feldman et al, nor Campana et al disclosed wherein the CAR T cell is modified to inactivate SHP-2 in combination with SHP-1.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 17-18 and 34-35, Moon et al is considered relevant prior art for having taught a genetically modified cell, to wit, human tumor infiltrating T cells, genetically modified to express a chimeric antigen receptor comprising an antigen binding domain capable of binding mesothelin and comprising intracellular CD3zeta and 4-1BB signaling domains (Abstract). Moon et al taught that said CAR T cells underwent rapid loss of functional activity that limited their therapeutic efficacy, and that such hypofunction was associated with upregulation of intrinsic T-cell inhibitory enzymes, including SHP-1 (Abstract-Results). 
The hypofunction is reversible, e.g. by resting the T cells away from tumor (e.g. Figure 5D, elevated SHP-1 in tumor-infiltrating lymphocytes, decreased SHP-1 after resting). 
Moon et al demonstrated the use of an SHP-1 inhibitor, to wit, sodium stibogluconate (pg 4263, col. 1, Inhibitors) to significantly increase the killing ability of the CAR TILs, as well as significantly increase tumor-induced IFNgamma secretion (pgs 4268-4269, joining ¶; Figure 6). 
Watson et al is considered relevant prior art for having taught that sodium stibogluconate was previously recognized in the art to inhibit both SHP-1 and SHP-2 (pg 802, Introduction), and that SHP-deficient T cells have an improved ability to limit tumor metastasis and control the growth of solid tumors, as compared to T cells expressing SHP (pg 802, col. 2). 

Moon et al taught that SHP-1 was previously known to inactivate a number of kinases in the early TCR signaling cascade, and it was previously recognized that inhibition of SHP-1 in non-lytic TILs restored their tumor-cytolytic activity (pg 4270, col. 2). 
Moon et al suggest that a promising strategy to counter T-cell hypofunction will be to introduce genetic changes, e.g. shRNA molecules, into human T cells along with the CAR to prevent hypofunction, which would allow highly specific alterations and avoid systemic toxicity from, e.g. small molecule SHP-1 inhibitors (pg 4271, col. 2). 

As discussed supra, both Welstead et al and Sade-Feldman et al disclosed CAR T cells comprising gene editing of an immune checkpoint target, said gene editing being performed using the CRISPR/Cas9 system, said immune checkpoint target including PTPN6 (syn. SHP-1), as SHP-1 expression is a gene signature for checkpoint blockade, non-responder phenotype.
Neither Welstead et al, Sade-Feldman et al, Moon et al, nor Watson et al teach/disclose a CRISPR/Cas9 system comprising a guide RNA that targets SHP-2. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, 15, 17-18, and 34-35, Chen et al is considered relevant prior art for having disclosed CAR T cells gene edited with the CRISPR/Cas9 system (pg 1, lines 25-28) for use in treating cancer, wherein said CRISPR/Cas9 system comprises a guide RNA directed against PTPN11 (syn. SHP-2; pg 4, line 19), e.g. said guide RNA (SEQ ID NO:4716) having a nucleotide sequence that is 100% identical to instant SEQ ID NO:2 (search results available in SCORE). 

Fujita et al is considered relevant prior art for demonstrating a successful reduction to practice inactivating both SHP-1 and SHP-2 in a cell via administering to said cell the combination of an shRNA targeting SHP-1 and an shRNA targeting SHP-2 (e.g. Figure 5a).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first agent that inactivates SHP-1 and SHP-2 in a CAR T cell, as taught by Moon et al, for a CRISPR/Cas9 system comprising a guide RNA directed to SHP-1 and a guide RNA directed to SHP-2, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first agent that inactivates SHP-1 and SHP-2 in a CAR T cell for a CRISPR/Cas9 system comprising a guide RNA directed to SHP-1 and a guide RNA directed to SHP-2 because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) inactivation of both SHP-1 and SHP-2 in CAR T cells, via the small molecule inhibitor stibogluconate, successfully demonstrated reversing CAR T cell hypofunction and significantly increased the tumor-cell killing ability of the CAR T cells (Moon et al); 
ii) a promising strategy to counter T-cell hypofunction will be to introduce genetic changes, e.g. shRNA molecules, into human T cells along with the CAR to prevent hypofunction, which would allow highly specific alterations and avoid systemic toxicity from, e.g. small molecule SHP-1 inhibitors (pg 4271, col. 2), was previously suggested (Moon et al); 
iii) the CRISPR/Cas9 system comprising a guide RNA directed to SHP-1 was previously disclosed and suggested for use in CAR T cells to improve the CAR T functionality, thereby improving treatment of cancer immunotherapy using said engineered T cells (Welstead et al, Sade-Feldman et al); 
iv) the CRISPR/Cas9 system comprising a guide RNA directed to SHP-2 was previously disclosed and suggested for use in CAR T cells to improve the CAR T functionality, thereby improving treatment of cancer immunotherapy using said engineered T cells (Chen et al); and 
v) inactivation of both SHP-1 and SHP-2 in the same host cell using the combination of a first gene-silencing RNA molecule directed against SHP-1 with a second gene-silencing RNA molecule directed against SHP-2 had been successfully reduced to practice (Fujita et al).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 15, Welstead et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell genetically engineered to express a CAR and comprising inactivated SHP-1 (e.g. [0008, 295], “to improve treatment of cancer immunotherapy using engineered T cells”; as is also disclosed in provisional 61/981636 (e.g. pg 44, lines 23-27, “reduced or absent expression of…PTPN6 leads to…T cells with subsequently improved anti-tumor activity”)).
Sade-Feldman et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said T cell [0304-306, 347] (as also disclosed in provisional 62/505101, [0269]).
Moon et al taught a method of treating a subject in need thereof, the method comprising administering to the subject said T cell (e.g. pg 4263, col. 2, in vivo xenograft model). 
Chen et al disclosed a method of treating a subject in need thereof, e.g. a cancer patient, the method comprising administering to the subject said T cell (e.g. pg 35, lines 9-10). 
With respect to Claims 6 and 23, Welstead et al disclosed the antigen binding domain is capable of binding CD19 ([0007, 1530]; as is also disclosed in provisional 61/981636 (e.g. pg 495, lines 10-12).
Sade-Feldman et al disclosed the antigen binding domain is capable of binding CD19 [0308, 310] or mesothelin [0298, 310] (as also disclosed in provisional 62/505101, [0258, 268]). 
Campana et al disclosed the antigen binding domain is capable of binding CD19 (e.g. Figure 1).
Moon et al taught the antigen binding domain is capable of binding mesothelin (Abstract; pg 4263, col. 1, Materials and Methods, Generation of mesoCAR, single-chain Fv domain of the anti-mesothelin antibody (scFv SS1)).
Chen et al disclosed the antigen binding domain is capable of binding mesothelin or CD19 (e.g. pg 62, lines 5-13).
With respect to Claims 5 and 22, Welstead et al disclosed the antigen binding domain is a scFv ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 23). 
Sade-Feldman et al disclosed the antigen binding domain is a scFv [0258] (as also disclosed in provisional 62/505101, [0220]).
Campana et al disclosed the antigen binding domain is a scFv (e.g. Figure 1).
Moon et al taught the antigen binding domain is a scFv (pg 4263, col. 1, Materials and Methods, Generation of mesoCAR, single-chain Fv domain of the anti-mesothelin antibody (scFv SS1)). 
Chen et al disclosed the antigen binding domain is a scFv (e.g. pg 83, line 1).
With respect to Claims 7 and 24, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD28 costimulatory molecule ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 26). 
Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD28 or 4-1BB costimulatory molecule [0321] (as also disclosed in provisional 62/505101, [0272]).
Campana et al disclosed wherein the CAR intracellular domain comprises a CD28 or 4-1BB costimulatory molecule (e.g. Figure 1).
Moon et al taught wherein the CAR intracellular domain comprises a 4-1BB costimulatory molecule (pg 4263, col. 1, Generation of mesoCAR). 
Chen et al disclosed wherein the CAR intracellular domain comprises a CD28 costimulatory molecule and/or a 4-1BB costimulatory molecule (e.g. pg 82, lines 15-16). 
With respect to Claims 8 and 25, Welstead et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain ([0006]; as is also disclosed in provisional 61/981636 (e.g. pg 43, line 25). 
Sade-Feldman et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain [0321] (as also disclosed in provisional 62/505101, [0272]). 
Campana et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain (e.g. Figure 1).
Moon et al taught wherein the CAR intracellular domain comprises a CD3zeta signaling domain (pg 4263, col. 1, Generation of mesoCAR). 
Chen et al disclosed wherein the CAR intracellular domain comprises a CD3zeta signaling domain (e.g. pg 673, line 31).
With respect to Claims 9 and 26, Sade-Feldman et al disclosed wherein the intracellular domain comprises a 4-1BB domain and a CD3zeta signaling domain [0321] (as also disclosed in provisional 62/505101, [0272]).
Campana et al disclosed wherein the intracellular domain comprises a 4-1BB domain and a CD3zeta signaling domain (e.g. Figure 1).
Moon et al taught wherein the CAR intracellular domain comprises a 4-1BB domain and a CD3zeta signaling domain (pg 4263, col. 1, Generation of mesoCAR). 
Chen et al l disclosed wherein the intracellular domain comprises a 4-1BB domain and a CD3zeta signaling domain (e.g. pg 673, line 31).
With respect to Claims 10 and 27, Campana et al disclosed CD19 CARs comprising a CD3zeta signaling domain, said CD3zeta encoded by a nucleic acid sequence that is 100% identical to SEQ ID NO:11, and thus comprising an amino acid sequence that is 100% identical to SEQ ID NO:13, wherein said CAR comprising said CD3zeta domain further comprises a 4-1BB signaling domain (e.g. Figure 1).
With respect to Claims 11 and 28, Welstead et al disclosed wherein the TRAC locus is disrupted, said disruption by a CRISPR-Cas9 system comprising at least one guide RNA ([0181]; as is also disclosed in provisional 62/138246 (e.g. pg 37, lines 18-21)).
Sade-Feldman et al disclosed wherein the TRAC locus is disrupted [0328, 347-348], said disruption by a CRISPR-Cas9 system [0329] (as similarly disclosed in provisional 62/505101, editing to eliminate TCR, alpha and/or beta chain [0282, 284],) in order to reduce off-target effects and increase the effectiveness of the modified T cells [0328].
Chen et al disclosed wherein the TRAC locus is disrupted, said disruption by a CRISPR-Cas9 system comprising at least one guide RNA (e.g. pg 700, lines 13-15).
With respect to Claim 20, Welstead et al disclosed wherein the cancer is chronic lymphocytic leukemia ([0301]; as is also disclosed in provisional 61/981636 (e.g. pg 46, lines 25-26). 
Sade-Feldman et al disclosed wherein the cancer is chronic lymphocytic leukemia [0315, 387] (as also disclosed in provisional 62/505101, [0302]).
Campana et al disclosed wherein the cancer is chronic lymphocytic leukemia or acute lymphoblastic leukemia (e.g. claim 20).
Chen et al disclosed wherein the cancer is chronic lymphocytic leukemia or acute lymphoid leukemia (e.g. pg 32, lines 12-15).
With respect to Claim 19, Campana et al disclosed wherein the human [0030] is resistant to at least one chemotherapeutic agent ([0101], “drug-resistant leukemic cells survive intensive chemotherapy and cause disease recurrence”, as observed in childhood acute lymphoblastic leukemia). 
Chen et al disclosed wherein the cancer is resistant to at least one chemotherapeutic agent (e.g. pg 99, lines 26-29, “refractory cancer”, “resistant to treatment”). 
With respect to Claim 21, Campana et al disclosed wherein the chronic lymphocytic leukemia is refractory CD19+ leukemia ([0138, 178], chemotherapy-refractory acute lymphoblastic leukemia).
Chen et al disclosed wherein the therapy-refractory cancer may be acute lymphoblastic leukemia (e.g. pg 591, lines 18-19).

With respect to Claim 31, Welstead et al disclosed wherein the cells to be genetically modified are isolated from the subject to be treated ([0008]; as is also disclosed in provisional 61/981636 (e.g. pg 1, lines 26-31).
Sade-Feldman et al disclosed wherein the cells to be genetically modified are isolated from the subject to be treated ([0022]; as is also disclosed in provisional 62/505101 (e.g. [0009]).
Campana et al disclosed wherein the cells to be genetically modified are isolated from the subject to be treated (syn. autologous) [0024]. 
Chen et al disclosed wherein the cells to be genetically modified are isolated from the subject to be treated (syn. autologous, e.g. pg 11, lines 25-26).
With respect to Claims 16 and 18, 32-33, Welstead et al disclosed wherein the gRNA that targets SHP-1 comprises the nucleotide sequence of SEQ ID NO: 1 (oligonucleotide SEQ ID NO: 22708 (Ptpn6-3427) is 100% identical to instant SEQ ID NO:1 (search results available in SCORE). 
Sade-Feldman et al disclosed a method of treating a subject in need thereof, the method comprising administering to the subject said CAR T cell [0304-306, 347] (as also disclosed in provisional 62/505101, [0269]) comprising gene editing of an immune checkpoint target, said gene editing being performed using the CRISPR/Cas9 system [0347, 358, 416] (as also disclosed in provisional 62/505101, [0308]), said immune checkpoint target including PTPN6 (syn. SHP-1) [0357] (as also disclosed in provisional 62/505101, [0289]), as SHP-1 expression is a gene signature for checkpoint blockade, non-responder phenotype (as also disclosed in provisional 62/505101, [0012].
Chen et al disclosed a method of treating a subject in need thereof, e.g. a cancer patient, the method comprising administering to the subject said T cell (e.g. pg 35, lines 9-10), said CAR T cells (e.g. pg 11, lines 10-11) gene edited with the CRISPR/Cas9 system (pg 1, lines 25-28) for use in treating cancer, wherein said CRISPR/Cas9 system comprises a guide RNA directed against PTPN11 (syn. SHP-2; pg 4, line 19).
With respect to Claims 17-18, Chen et al disclosed a guide RNA directed against PTPN11 (syn. SHP-2; pg 4, line 19), e.g. said guide RNA (SEQ ID NO:4716) having a nucleotide sequence that is 100% identical to instant SEQ ID NO:2 (search results available in SCORE). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Moon et al, Watson et al, Chen et al, and Fujita et al do not cure the defect of Welstead et al and Sade-Feldman et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Welstead et al and Sade-Feldman et al are discussed above and incorporated herein. Applicant does not contest the teachings of Moon et al, Watson et al, Chen et al, and Fujita et al as applied to the obviousness to substitute a first agent that inactivates SHP-1 and SHP-2 in a CAR T cell, as taught by Moon et al, for a CRISPR/Cas9 system comprising a guide RNA directed to SHP-1 and a guide RNA directed to SHP-2, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) inactivation of both SHP-1 and SHP-2 in CAR T cells, via the small molecule inhibitor stibogluconate, successfully demonstrated reversing CAR T cell hypofunction and significantly increased the tumor-cell killing ability of the CAR T cells (Moon et al); 
ii) a promising strategy to counter T-cell hypofunction will be to introduce genetic changes, e.g. shRNA molecules, into human T cells along with the CAR to prevent hypofunction, which would allow highly specific alterations and avoid systemic toxicity from, e.g. small molecule SHP-1 inhibitors (pg 4271, col. 2), was previously suggested (Moon et al); 
iii) the CRISPR/Cas9 system comprising a guide RNA directed to SHP-1 was previously disclosed and suggested for use in CAR T cells to improve the CAR T functionality, thereby improving treatment of cancer immunotherapy using said engineered T cells (Welstead et al, Sade-Feldman et al); 
iv) the CRISPR/Cas9 system comprising a guide RNA directed to SHP-2 was previously disclosed and suggested for use in CAR T cells to improve the CAR T functionality, thereby improving treatment of cancer immunotherapy using said engineered T cells (Chen et al); and 
v) inactivation of both SHP-1 and SHP-2 in the same host cell using the combination of a first gene-silencing RNA molecule directed against SHP-1 with a second gene-silencing RNA molecule directed against SHP-2 had been successfully reduced to practice (Fujita et al).

Citation of Relevant Prior Art
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stromnes et al (Abrogation of Src Homology Region 2 Domain-Containing Phosphatase 1 in Tumor-Specific T Cells Improves Efficacy of Adoptive Immunotherapy by Enhancing the Effector Function and Accumulation of Short-Lived Effector T Cells In Vivo J. Immunol. 189: 1812-1825, July 13 2012) who is considered relevant prior art for having taught effector T cells, modified to reduce SHP-1 expression via siRNA, exhibited antitumor activity in vivo (Abstract). These studies suggest that abrogating SHP-1 in effector T cells may improve the efficacy of tumor elimination by T cell therapy without affecting the ability of the effector cells to persist and provide a long-term response (Abstract). Stromnes et al taught “short hairpin RNA silencing of SHP-1 in tumor-reactive effector T cells” (pg 1814, col. 1, Methods) were maintained in vitro by restimulating with antigen and IL-2 (pgs 1814-1815, joining para.). Stromnes et al taught that antigen-specific T cells transduced with SHP-1 shRNA displayed an enhanced ability to lyse tumor in vitro (pg 1821, col. 1), could be expanded in vitro prior to administration to a mouse tumor model (pg 1821, col. 2), and improves effector T cell function in response to tumor in vivo (Figure 7, legend).

Johnson et al (Shp1 regulates T cell homeostasis by limiting IL-4 signals, J. Exp. Med. 210(7): 1419-1431, 2013) who is considered relevant prior art for having taught T cells comprising a deletion of SHP1 (conditional knockout of SHP1; Abstract; Figure 1a). Johnson et al successfully demonstrated knocking out SHP1 in T cells, whereby:
i) “activation of SHP1-deficient CD4+ T cells…resulted in skewing to the Th2 lineage and increased IL-4 production” (Abstract); and 
ii) “T cells respond normally to TCR stimulation in the absence of Shp1” (pg 1424, col. 1, section header). 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art had a reasonable expectation of success that SHP1 knockout in T cells would produce functional T cells.

	Mercadante et al (T Cells Deficient in the Tyrosine Phosphatase SHP-1 Resist Suppression by Regulatory T Cells, J. Immunol. 199: 129-137, 2017; available online May 26, 2017) is considered relevant prior art for having taught in vitro proliferation of SHP1-knockout T cells responding to TCR stimulation (Figure 1). Mercadante et al taught the CD4+ and CD8+ T cells lacking SHP1 resist in vitro Treg suppression (pg 131, col. 2, section headers) and in vivo (Figure 6). Mercadante et al taught “Our findings suggest that incorporating SHP-1 ablation could be useful in current CAR T cell or adoptive cell transfer therapies to allow CD8+ cytotoxic T lymphocytes to overcome Treg suppression and better control tumor outgrowth” (pg 135, col. 2). 

Fahrenkrug et al (U.S. 2017/0152526; published July 1, 2017, filed October 27, 2016) is considered relevant prior art for having disclosed a genetically modified cell comprising a chimeric antigen receptor (CAR). While Fahrenkrug et al disclosed gene-edited CAR T cells (Example 24, Figure 34A), Fahrenkrug et al do not disclose SHP-1 to be a target gene to be edited in said CAR T cells. Rather, Fahrenkrug et al disclosed inactivation of SHP1 [0204] in the context of gene-edited human iPS cells [0202]. See also claims 15 and 37, for example.

Loew et al (U.S. 2017/0335281; published November 23, 2017; effectively filed March 13, 2015) is considered relevant prior art for having disclosed a genetically modified cell comprising a chimeric antigen receptor (CAR). While Loew et al disclosed the CAR T may be modified with SHP-1 and/or SHP-2 inhibitor(s) [0082, 0146], Lowe et al do not disclose SHP-1 and/or SHP-2 to be a target gene to be edited in said CAR T cells using CRISPR. Rather, Loew et al disclosed inactivation of SHP-1 and SHP-2 being inhibited via small molecules [0146]; whereas, the CRISPR targets a different set of genes [0677]. 

Sather et al (U.S. 2019/0161553; priority to at least 12 provisional applications before the effective priority date of the instant application) is considered relevant prior art for having disclosed a genetically modified cell comprising a chimeric antigen receptor (CAR). While Sather et al disclosed the CAR T may be modified with SHP-1 and/or SHP-2 (small molecule) inhibitor(s) [0580], Sather et al do not disclose SHP-1 and/or SHP-2 to be a target gene to be edited in said CAR T cells using CRISPR [0601]. 

Conclusion
11. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633